    Case 6:20-cv-00090-ADA Document 19-1 Filed 02/14/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                     IN THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION


HUAWEI TECHNOLOGIES CO., LTD ET AL

              Plaintiff

       v.                                            No. 6:20-CV-90-ADA

VERIZON COMMUNICATIONS, INC. ET AL

              Defendants




  PROPOSED ORDER GRANTING AGREED MOTION FOR EXTENSION OF
               TIME TO RESPOND TO COMPLAINT

       Before the Court is Defendants Verizon Communications, Inc., Cellco Partnership

d/b/a Verizon Wireless and Verizon Business Network Services, Inc. (“Verizon” or

“Defendants”) agreed motion to extend the time within which Defendants are required to

move, answer, or otherwise respond to Plaintiffs’ Complaint. In light of this motion, the

Court is of the opinion that the motion is meritorious and it should be, and is hereby,

granted. Accordingly, it is

       ORDERED that Defendants’ agreed motion to extend the time within which

Defendants are required to move, answer, or otherwise respond to Plaintiffs’ Complaint is

GRANTED. It is further

       ORDERED that the time in which Defendants are required to move, answer, or

otherwise respond to Plaintiffs’ Complaint be extended to and include April 1, 2020.



SIGNED February ____, 2020                          ____________________________
                                                    United States District Judge
